 1   MAING IBUADO, P.C.
     W. Isaac Maing, Esq. (SBN: 283531)
 2   2670 S. White Rd. #165
     San Jose, CA 95148
 3   T: 408-564-7278 F: 408-564-0374
     Isaac.Maing@maingibuado.com
 4

 5   Attorneys for Plaintiff,
     Al Pringle
 6

 7                               UNITED STATES DISRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   AL PRINGLE,                                         Case No.: 1:19-CV-00468-DAD-BAM
10         APPLICANT,                                    PLAINTIFF’S EX PARTE
                                                         APPLICATION FOR AN ORDER
11   vs.                                                 CONTINUING SCHEDULING
                                                         CONFERENCE; AND ORDER
12   WALMART DISTRIBUTION CENTER,
     ET AL.,
13
           DEFENDANT.
14

15          PLAINTIFF, AL PRINGLE, hereby applies ex parte for an order continuing the
16   Scheduling Conference in the above-captioned case, presently set for Wednesday, July 10,
17   2019 at 9:30am to a new date approximately sixty (60) days forward. This request is
18   necessitated by the fact that (a) Plaintiff’s counsel just got admitted to the United States
19   District Court Eastern District of California, and (b) Plaintiff’s counsel is seeking co-counsel
20   to represent Plaintiff after the case got removed to the United States District Court from the
21   Superior Court of California so that Plaintiff’s case will not be prejudiced. A true and correct
22   copy of the Proof of Service has been filed with this Court.
23 ///

24 ///

25 ///

26 ///
27 ///

28

     PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING SCHEDULING CONFERENCE;
                                         AND ORDER
                                             -1-
 1
                 WHEREFORE, Plaintiff respectfully requests that this Court continue the
 2
     Scheduling Conference presently set to a new date approximately sixty (60) days forward.
 3
     Date:       July 8, 2019          Respectfully Submitted,
 4
                                       MAING IBUADO P.C.
 5

 6
                                       __________________________
 7                                     W. Isaac Maing, Esq.
                                       Attorneys for Plaintiff
 8                                     Al Pringle

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING SCHEDULING CONFERENCE;
                                         AND ORDER
                                             -2-
 1
                                               ORDER
 2
          Having considered the ex parte application, and for cause appearing, it is HEREBY
 3   ORDERED that the Scheduling Conference is hereby continued to September 11, 2019, at
 4   9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. A
 5   Joint Scheduling Report, carefully prepared and executed by all counsel/pro se parties, shall
 6   be electronically filed in CM/ECF one (1) full week prior to the Scheduling Conference, and
 7   shall be e−mailed, in Microsoft Word format, to bamorders@caed.uscourts.gov.
 8        Based on the request to continue, it is FURTHER ORDERED that the Order to Show
 9   Cause issued on July 8, 2019, is DISCHARGED. (Doc. No. 10) No sanctions shall be

10   imposed at this time.

11

12
     IT IS SO ORDERED.
13

14

15 Dated: July 9, 2019                                    /s/ Barbara   A. McAuliffe
16                                               UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26
27

28

     PLAINTIFF’S EX PARTE APPLICATION FOR AN ORDER CONTINUING SCHEDULING CONFERENCE;
                                         AND ORDER
                                             -3-
